Title: [Diary entry: 2 September 1786]
From: Washington, George
To: 

Saturday 2d. Mercury at 66 in the Morning—72 at Noon and 70 at Night. Foggy morning, but clear & warm afterwards with the wind at So. West. Kept close to the House to day, being my fit day in course least any exposure might bring it on. Happily missed it. Sowed Turnep Seed on the Cowpen ground which had been just plowed—harrowed them in, at the home house adjoining the clover. Doctr. Craik came here in the afternoon & stayed all Night.